 

Exhibit 10.8

 

METROPOLITAN BANK

HOLDING CORPORATION

99 Park Avenue

New York, New York 10016

 

RESTRICTED SHARE AGREEMENT

 

AGREEMENT, dated as of _____________, 2018, between METROPOLITAN BANK HOLDING
CORP., a New York corporation (the “Company”), and ___________ (“Grantee”).

 

WITNESSETH:

 

WHEREAS, as of June 9, 2009, the Company adopted the Metropolitan Bank Holding
Corp. 2009 Equity Incentive Plan (as amended from time to time, the “Plan”),
which Plan authorizes, among other things, the grant of restricted shares of
common stock, $.01 par value (“Common Stock”), of the Company to directors,
officers and employees of the Company and to other individuals; and

 

WHEREAS, the Company’s Compensation Committee, as administrator of the Plan, has
determined that it would be in the best interests of the Company to grant the
Restricted Shares documented herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.       Definitions. Capitalized terms not defined in this Agreement shall have
the meaning ascribed to such terms in the Plan.

 

2.       Grant of Restricted Shares. Subject to the terms and conditions set
forth herein, the Company hereby grants to Grantee, as of the date hereof,
_______ (______) shares of Common Stock (the “Restricted Shares”).

 

3.       Vesting. Subject to such further limitations as are provided herein,
the Restricted Shares shall vest over a three (3) year period with one-third
(33-113%) of the number of Restricted Shares vesting on December 31, 2017, an
additional one-third (33-1/3%) of the number of Restricted Shares vesting on
December 31,2018 and the final one-third (33-1/3%) of the number of Restricted
Shares vesting on December 31, 2019 (each a “Vesting Date”), provided that you
continue to be employed with the Company, or one of its Affiliates, as of the
applicable Vesting Date, such that one hundred percent (100%) of the number of
the Restricted Shares will have vested on December 31, 2018. Notwithstanding the
foregoing, the Restricted Shares shall become immediately vested upon: (a) the
sale of substantially all of the assets of the Company; (b) a liquidation or
dissolution affecting the Company; or (c) any merger, consolidation, sale of
common stock or other corporate business combination, which in each case,
results in a change in control. For the purposes of this Agreement, “change in
control” shall mean the acquisition of the beneficial ownership of more than
fifty (50%) of the Common Stock of the Company by a bona fide, third-party
unaffiliated with the Company, or any Affiliate or

 

 

 

 

their respective current equity holders. In addition to the foregoing, the
Restricted Shares shall also vest on the death or Disability of the Grantee.

 

4.       Forfeiture of Restricted Shares Upon Termination of Employment.

 

(a)       Upon Termination by the Company for Cause. In the event Grantee’s
employment with the Company is terminated by the Company for “Cause” (as defined
below) all unvested shares of Restricted Shares shall be deemed to be forfeited
by Grantee as of the date of Grantee’s termination (the “Termination Date”). As
of the Termination Date, Grantee shall have no rights to any of the unvested
Restricted Shares and Grantee shall deliver any stock certificates then held by
Grantee representing the unvested Restricted Shares to the Company to be
cancelled and voided.

 

For purposes of this Agreement, “Cause” shall mean, the Grantee’s (i)
voluntarily leaving his employment with the Company or one of its Affiliates,
(ii) failure to comply with the rules, procedures or policies of the Company and
its Affiliates including, without limitation, any failure to timely report to
work at expected work hours, such determination to be made by the Company in its
sole and absolute discretion, (iii) failure to perform the duties assigned by
the President of the Company or the Board in a manner that fully meets expected
performance standards, as determined by the Company in its sole and absolute
discretion, (iv) perpetrate an act that constitutes a crime, including without
limitation, a felony, misdemeanor, fraud, larceny, embezzlement,
misappropriation of funds or other misconduct which results in pecuniary loss to
the Company or any of its Affiliates or that brings the Company or any of its
Affiliates into public disrepute, (v) failure or refusal to perform any of his
duties or responsibilities, or breach of his duties or obligations under this
Agreement, any such failure, refusal or breach to be determined by the Company
in its sole and absolute discretion, (vi) disqualification of the Grantee to
serve as a senior officer of the Company by any regulatory agency, (vii) willful
malfeasance, misconduct, negligence, or incompetence, (viii) engaging in any
material transaction which constitutes self dealing or a conflict of interest
between the Grantee and the Company without prior disclosure of such transaction
to the Company by the Grantee and receipt of prior written approval from the
Company, or (ix) use of alcohol or drugs that interferes with the performance of
the Grantee’s duties or other obligations to the Company and its Affiliates.

 

(b)       Upon Termination by the Company without Cause. In the event Grantee’s
employment is terminated by the Company without Cause, all shares of Restricted
Shares then held by Grantee shall immediately become vested as of the
Termination Date.

 

5.       Certificate Legend. The share certificate evidencing the Restricted
Shares issued hereunder shall be endorsed with the following legend or a legend
substantively similar thereto:

 

“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“1933 ACT”) NOR UNDER ANY
APPLICABLE STATE SECURITIES ACT AND MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO (I) AN EFFECTIVE REGISTRATION STATEMENT RELATING TO SUCH STOCK UNDER THE 1933
ACT AND ANY

 

 2 

 

 

APPLICABLE STATE SECURITIES ACT, (II) TO THE EXTENT APPLICABLE, RULE 144 UNDER
THE 1933 ACT (OR ANY SIMILAR RULE UNDER SUCH ACT OR ACTS RELATING TO THE
DISPOSITION OF SECURITIES), OR (III) AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR ACTS IS

AVAILABLE.”

 

“THE RIGHTS TO TRANSFER THE SHARES REPRESENTED BY THIS CERTIFICATE ARE
RESTRICTED BY THE TERMS AND PROVISIONS CONTAINED IN A RESTRICTED SHARE
AGREEMENT.”

 

6.       Non-Transferability of Restricted Shares. From the date hereof through
the date of the last Vesting Date set forth in Section 3 (the “Restricted
Period”), the Restricted Shares shall not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of (collectively, “Transferred”) by
Grantee. Any attempt to Transfer the Restricted Shares in violation of this
Section 6 shall be void ab initio. Following the Restricted Period, Grantee
shall be permitted to Transfer the Restricted Shares, subject to the Company’s
Right of First Refusal, as set forth in Section 7.

 

7.       Company’s Right of First Refusal. Unless the Board, in its sole and
absolute discretion, shall have given its prior written approval, the Grantee
shall not, directly or indirectly, sell, exchange, pledge, transfer, grant an
irrevocable proxy with respect to, devise, assign or in any other way dispose
of, encumber or grant a security interest in any of the vested Restricted Shares
issued pursuant to this Agreement, or any interest therein or any certificates
representing any such vested Restricted Shares, nor shall Grantee attempt to do
so, except for a sale to an unaffiliated bona-fide, third-party purchaser
(“Proposed Purchaser”) in compliance with the right of first refusal set forth
in this Section 7. Grantee shall give the Company _______ (___) days prior
written notice of any proposed Transfer setting forth the terms and conditions
thereof, the identity of the Proposed Purchaser and a copy of a written offer by
such Proposed Purchaser. The Company has the right and option (but not the
obligation), exercisable by written notice within _______ (___) days of receipt
of Grantee’s notice of transfer, to purchase all of the vested Restricted Shares
proposed to be transferred, and if such option is exercised, Grantee (and his
estate and personal representatives) shall be obligated to sell such vested
Restricted Shares to the Company, at the same price per share, and on the same
terms and conditions offered by the Proposed Purchaser. If the Company does not
exercise such right of first refusal, Grantee may proceed to sell the vested
Restricted Shares to the Proposed Purchaser on the terms and conditions set
forth in the notice of transfer. If Grantee fails to transfer to the Proposed
Purchaser within ______ (___) days of the date of the notice of transfer, such
vested Restricted Shares will again become subject to the Company’s right of
first refusal.

 

8.       Company’s Option to Repurchase on Termination of Employment.

 

(a)       Subject to the sole and absolute discretion of the Board, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason, then the Company has the right and option (but not the obligation),
exercisable by written notice within ______

 

 3 

 

 

(___) days of such termination event, to purchase all of the vested Restricted
Shares held by the Grantee or his estate or personal representatives, and if
such option is exercised, the Grantee (and his estate and personal
representatives) shall be obligated to sell such vested Restricted Shares to the
Company, at a price per share equal to the “Fair Market Value” thereof,
determined as of the end of the month immediately preceding the date of the
termination event. Fair Market Value for purposes of this Agreement shall be
determined by the Company’s regular independent certified public accountants,
which determination shall be conclusive and binding on the Company and the
Grantee; provided, however, if the shares of the Company’s Common Stock are
publicly traded on the date of the termination event, Fair Market Value shall be
the closing price per share of the Company’s Common Stock on the date of the
termination event.

 

(b)       During such ______ (___) day exercise period, no Transfer of Shares
may be made by the Grantee or his estate or personal representatives. If the
Company does not elect to exercise its purchase rights, then following the
exercise period and expiration of the Company’s purchase rights, all vested
Restricted Shares held by the Grantee (or his estate or personal
representatives) shall continue to be held subject to this Agreement and to all
restrictions of applicable federal and state securities laws and the Grantee (or
his estate or personal representatives, if applicable) may transfer such vested
Restricted Shares to a bona-fide Proposed Purchaser subject to the right of
first refusal of the Company to purchase such Shares pursuant to Section 7 of
this Agreement.

 

(c)       If the Company has exercised its option pursuant to this Section 8,
such purchase shall occur at a closing held on a date specified in the Company’s
notice to the Grantee, which date shall be within _____ (___) days of the
Company’s written notice of its exercise of the repurchase option, at which time
the Grantee (or his estate or personal representatives), shall deliver to the
Company the applicable Restricted Shares (with stock certificates and stock
powers therefor endorsed in blank), free and clear of all liens, claims and
encumbrances whatsoever, other than this Agreement, and the Company shall
deliver a check in payment for the purchase price for the vested Restricted
Shares.

 

9.       Sale of Entire Stock of the Company. If the Board, in its sole and
absolute discretion, or the holders of more than fifty percent (50%) of the
shares of Common Stock of the Company accept a bona-fide offer received from a
third party unaffiliated with the Company (including an offer which is the
result of a solicitation by the Company or such Common Stock holders) for the
sale of all or substantially all of the Common Stock of the Company, then the
Grantee agrees to and shall sell all of the vested Restricted Shares held by the
Grantee to the third party purchaser at the same price and terms as to be
received solely in respect of share purchase price by the other holders of
Common Stock of the Company (which price shall exclude the value of any payments
or benefits received by any other shareholder pursuant to any employment,
management, consulting, non-competition, severance, restrictive covenant or
similar agreement, or any securities or options or warrants or rights to
subscribe to securities, payable or granted as compensation or incentives for
services rendered or to be rendered). The Grantee shall also tender the
Restricted Shares (together with stock certificates and stock powers therefor
endorsed in blank), free and clear of all liens, claims and encumbrances other
than this Agreement, and execute and deliver such other instruments and
documents so as to implement the approved sale of capital stock of the Company.

 

 4 

 

 

10.     No Special Employment Rights. The granting of the Restricted Shares
shall not be construed to confer upon Grantee any right with respect to the
continuation of his or her employment by the Company (or any Subsidiary of the
Company) or interfere in any way with the right of the Company (or any
Subsidiary of the Company), subject to the terms of any separate employment
agreement to the contrary, at any time to terminate such employment or to
increase or decrease the compensation of Grantee from the rate in existence as
of the date hereof.

 

11.     Tax Consequences. (a) All tax consequences under any applicable law
which may arise from the grant of the Restricted Shares, the sale or disposition
of any shares granted hereunder or from any other action of Grantee in
connection with the foregoing shall be borne and paid solely by Grantee, and
Grantee shall indemnify the Company, and its Subsidiaries and Affiliates, and
shall hold them harmless against and from any liability for any such tax or
penalty, interest or indexation thereon. Grantee agrees to, and undertakes to
comply with, any ruling, settlement, closing agreement or other similar
agreement or arrangement with any tax authority in connection with the foregoing
which is approved by the Company. Grantee acknowledges that the Company (or any
Subsidiary or Affiliate) may take such action as it may deem necessary or
appropriate, in its discretion, for the purpose of or in connection with
withholding of any taxes which the Company (or any Subsidiary or Affiliate) is
required by Applicable Law to withhold in connection with the grant of the
Restricted Shares hereunder. Grantee is advised to consult with a tax advisor
with respect to the tax consequences of receiving the Restricted Shares. The
Company does not assume any responsibility to advise Grantee on such matters,
which shall remain solely the responsibility of Grantee.

 

(b)       Grantee may elect to be immediately taxed on the Restricted Shares for
United States Federal income tax purposes under Section 83(b) of the Code.
Grantee shall notify the Company of his or her election within _____ (___) days
of the date hereof.

 

12.     Investment Representations. In connection with the receipt of the
Restricted Shares, Grantee represents to the Company the following:

 

(a)       Grantee is receiving these securities for investment for his or her
own account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act.

 

(b)        Grantee understands that the securities have not been registered
under the Securities Act.

 

(c)        Grantee further acknowledges and understands that the securities must
be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. Grantee
further acknowledges and understands that the Company is under no obligation to
register the securities. Grantee understands that the certificate evidencing the
securities will be imprinted with a legend which prohibits the transfer of the
securities unless they are registered or such registration is not required in
the opinion of counsel satisfactory to the Company.

 

 5 

 

 

(d)       Grantee acknowledges that no assurances or representations are made by
the Company as to the present or future market value of the Common Stock or as
to the business, affairs, financial condition or prospects of the Company. The
Grantee acknowledges that the Common Stock of the Company is not currently
publicly traded. Neither the Grantee nor his estate, personal representatives or
any other successor or transferee shall have any registration rights with
respect to any public offering of securities of the Company, its Subsidiaries,
Affiliates, successors or assigns.

 

13.     Rights of Stockholder. Except with regard to restrictions on selling,
assigning, transferring, pledging, hypothecating, encumbering or otherwise
disposing the Restricted Shares, Grantee will generally have all rights of a
shareholder of the Company with respect to the shares of Restricted Shares from
the date of grant until forfeiture, if any, pursuant to Section 3, including,
without limitation, the right to receive dividends with respect to such
Restricted Shares and the right to vote such Restricted Shares, subject to any
restrictions in this Agreement.

 

14.     Amendment. The Company may amend this Agreement with the consent of
Grantee when and subject to such conditions as are deemed to be in the best
interests of the Company.

 

15.     Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: President, and, if to Grantee, to the address as appearing
on the records of the Company. Such communication or notice shall be deemed
given if and when (a) properly addressed and posted by registered or certified
mail, postage prepaid, or (b) delivered by hand.

 

16.     Execution. The grant of the Restricted Shares hereunder shall be binding
and effective only if this Agreement is duly executed by or on behalf of the
Company and the Grantee, and a signed copy is returned to the Company.

 

17.     Grantee Bound by Plan. The Grantee acknowledges receipt of the attached
copy of the Plan and agrees to be bound by all the terms and provisions thereof.

 

18.     Governing Law. The validity, construction and interpretation of this
Agreement shall be governed by and determined in accordance with the laws of the
State of New York.

 

[SIGNATURES ON NEXT PAGE]

 

 6 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
above written.

 

  METROPOLITAN BANK HOLDING CORP.         By:       Name:     Title:        
GRANTEE             Name:

 

 7 

 